Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
RICARDO RODRIGUEZ,                                  )                       No. 08-03-00464-CR
)
                                    Appellant,                        )                                Appeal from
)
v.                                                                          )                 Criminal District Court No. 5
)
THE STATE OF TEXAS,                                   )                     of Dallas County, Texas
)
                                    Appellee.                          )                       (TC# F-0173718-VL)

MEMORANDUM OPINION

            Ricardo Rodriguez appeals from his conviction for aggravated assault with a deadly weapon. 
We dismiss the appeal for want of jurisdiction.
FACTUAL SUMMARY
            Appellant waived his right to a jury trial and entered a negotiated plea.  In accordance with
the plea bargain, the trial court deferred adjudication of guilt and placed Appellant on deferred
adjudication community supervision for a term of three years and imposed a $1,500 fine.  
            The State later filed a motion to adjudicate guilt based on allegations that Appellant had not
paid his fines and court costs and he had committed a new assault.  Appellant pled true to the
allegation regarding failure to pay his fine and court costs, but he contested the allegation regarding
commission of the assault.  The trial court found both allegations true, adjudicated Appellant guilty
and assessed punishment at imprisonment for two years.  
JURISDICTION
            In his sole point of error, Appellant contends that the trial court abused its discretion by
revoking community supervision because the evidence is insufficient to show that he violated the
conditions of community supervision.  The State responds that we lack jurisdiction to address this
complaint and should dismiss the appeal.  We agree.  Article 42.12, section 5(b) provides that no
appeal may be taken from the trial court’s determination to proceed with an adjudication of guilty
on the original charge.  Tex.Code Crim.Proc.Ann. art. 42.12, § 5(b)(Vernon Supp. 2004); see
Wright v. State, 592 S.W.2d 604, 606 (Tex.Crim.App. 1980)(holding that under Article 42.12,
section 5(b), “no appeal may be taken from the hearing in which the trial court determines to proceed
with an adjudication of guilt on the original charge”); Williams v. State, 592 S.W.2d 931, 932-33
(Tex.Crim.App. 1979)(“the trial court’s decision to proceed with an adjudication of guilt is one of
absolute discretion and [is] not reviewable . . .”).  Appellant’s complaint on appeal regarding the
evidentiary basis for the trial court’s decision to adjudicate falls squarely with Section 5(b)’s
prohibition.  Accordingly, we dismiss the appeal for want of jurisdiction.


August 12, 2004                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)